DISMISS; and Opinion Filed November 3, 2015.




                                             In The
                                    <!Court of ~peals
                          jfiftb Jlistrict of \!Cexas at Jlallas
                                      No. 05-15-01258-CR

                            JERRY ANTOINE NOLAN, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-00427-M

                              MEMORANDUM OPINION
                               Before Bridges, Francis, and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant's counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

151258F.U05


                                                                            RECEIVED iN
                                                                       COURT OF APPEALS, 5th DIST.

                                                                            DEC D1 2015
                                                                            USA MATZ
                                                                        CLERK, 5th DISTRICT
                                  Q!ourf of Appeals
                       l11iftl1 1llistrict of Wcxas at 1llallas
                                      JUDGMENT

JERRY ANTOINE NOLAN, Appellant                    On Appeal from the I 94th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-01258-CR        V.                      Trial Court Cause No. F15-00427-M.
                                                  Opinion delivered per curiam befire Justices
THE STATE OF TEXAS, Appellee                      Bridges, Francis, and Myers.

       Based on the Court's opinion ofthis date, we DISMISS the appeal.


Judgment entered this 3rd day ofNovember, 2015.
Order entered November 3, 2015




                                          In The
                                  QCourt of ~peal~
                        jfiftb 11Bi~ttid of 'i!Cexa~ at 11Balla~
                                  No. 05-15-01258-CR

                         JERRY ANTOINE NOLAN, Appellant

                                            v.
                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F15-00427-M

                                        ORDER
                        Before Justices Bridges, Francis, and Myers

      Based on the Court's opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                   Is/   MOLLY FRANCIS
                                                         JUSTICE
<!Inurt nf i\ppral.s
lftftq f!li.strtrt nf IDrxa.s at f!lalla.s
George L. Allen Sr. Courts Building
~Commerce Street, Suite 200
Dallas, Texas 75202
                                                                                                                                '~PITNEY       B0W£S



                                                                                                                                7..::!
                                                                                                                                         $ 000 48 5

                                                         -/<-"' ~ '              ~
                                                           \\, ·~ ' ~""·..~ \w,
                                                                         ''I   !': ..,,

                                                         ""1\0"\Jf,          ' ' \

                                                            ''.; 1 .




                                                                CASE: 05-15-01258-CR
                                                                JERRY ANTOTNR NOT.AN


                                                                       RETURN TO SENDER
                                             f52D2~01,- U'_..L_..OALLAS        roVNJY JAIL
                                                                 _,...;. Jlll'!tjl 1 l'llllllll,·,·ij"diil,,,.j,   1"! 11~
                                                                                          1 1
                                                                                                          11             •. . _ . . . . .